TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00797-CR


                               Michael Rosario, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




              FROM THE 264TH DISTRICT COURT OF BELL COUNTY
       NO. 74380, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


                   ORDER FOR CLERK TO PROVIDE
                A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

              Appellant’s court-appointed counsel has filed a motion to withdraw supported

by a brief concluding that the instant appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim.

App. 2014). Appellant has requested access to the appellate record.

              We hereby direct the clerk of the trial court to provide a copy of the reporter’s

record and clerk’s record to appellant, and to provide written verification to this Court of the
date and manner in which the appellate record was provided, on or before August 5, 2016.

See id. at 321.

                  It is ordered on July 26, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish